Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CIP of 16/570,555, filed on 09/13/2019, which claim benefit of US Provisional patent applications 62/730,890, filed on 09/13/2018, and 62/870,472, filed on 07/03/2019.
Claims 1-19 are currently pending in this patent application.
The claims set filed on 09/24/2021 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, Claims 1-10, drawn to a variant Cas12 protein, comprising: a nuclease (NUC) lobe, a recognition (REC) lobe, and a modified bridge helix (BH) region joining the NUC lobe and the REC lobe, the variant Cas12 protein having increased DNA cleavage selectivity relative to a corresponding wild type Cas12 protein, wherein the modified BH region increases the DNA cleavage selectivity of the variant Cas12 protein relative to the DNA cleavage selectivity of the corresponding wild type Cas12 protein, and wherein the modified BH region comprises at least one amino acid substitution relative to the corresponding wild type Cas12 protein, and Acidaminococcus sp strain BV3L6 Cas12a (AsCas12a) as species, and for single substitution at position 956, and for double mutation at positions 956 and 957 corresponding to SEQ ID NO: 1 as species, wherein the claims  read on the elected invention are 1, 2, 3-4, 7 and 8 in the response filed on 09/24/2021 is acknowledged.  Applicants request for 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-6 and 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 2, 3-4, 7 and 8 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent Application 16/570,555, filed on 09/13/2019, now US patent 11124783, US Provisional patent applications 62/730,890, filed on 09/13/2018, and 62/870,472, filed on 07/03/2019.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/06/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith.
Drawings
Drawings submitted on 07/01/2020 are accepted by the Examiner.


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):



Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite and vague in the recitation “A variant Cas12 protein comprising a nuclease (NUC) lobe, a recognition (REC) lobe and a modified bridge helix (BH) region rejoin joining the NUC lobe and REC lobe”, in the context of variant Cas12 protein, which is confusing because absent a reference to a wild type Cas12 protein with SEQ ID NO to which the specific segments such as NUC lobe, REC lobe and BH region refers? What is the wild type Cas12 protein amino acid sequence? What are the amino acid positions of NUC lobe, REC lobe and BH region corresponding to wild type Cas12 protein? In the art, Cas12 protein can be multiple forms derived from many unknown sources as well as many mutants, variants and fragments thereof. Therefore, nuclease (NUC) lobe, a recognition (REC) lobe and a modified bridge helix (BH) region rejoin the NUC lobe and REC lobe is confusing.  Similarly, claim 2 is also confusing because of the recitation “at least one amino acid substitution relative to wild type Cas12 protein”, which is also confusing because without amino acid sequence with SEQ ID NO of said wild type Cas12 protein, it is not possible to search accurately any mutation of amino acids in the BH region, and thus, such phrase is confusing and vague. It is also unclear as to what amino acid residue comprises said modification in the BH region. For the art rejection, the examiner would interpret said modification or substitution in any regions of Cas12 protein. Clarification is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1 and 2 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 2 are directed to a variant Cas12 protein, comprising: a nuclease (NUC) lobe, a recognition (REC) lobe, and a modified bridge helix (BH) region joining the NUC lobe and the REC lobe, the variant Cas12 protein having increased DNA cleavage selectivity relative to a corresponding wild type Cas12 protein, wherein the modified BH region increases the DNA cleavage selectivity of the variant Cas12 protein relative to the DNA cleavage selectivity of the corresponding wild type Cas12 protein, and wherein the modified BH region comprises at least one amino acid substitution relative to the corresponding wild type Cas12 protein, and claim 2 further limits claim 1 as variant, which  is a substitution of any amino acid at BH region of Cas12 protein and replaced with . Since, BH region is not identified as which amino acids comprises corresponding to any variant of any Cas12 protein derived from any sources having any structural feature (for claims 1-2), and thus any mutations at any positions of any Cas protein 
		The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to any variant of Cas12 protein, comprising: a nuclease (NUC) lobe, a recognition (REC) lobe, and a modified bridge helix (BH) region joining the NUC lobe and the REC lobe, the variant Cas12 protein having increased DNA cleavage selectivity relative to a corresponding wild type Cas12 protein, wherein the modified BH region increases the DNA cleavage selectivity of the variant Cas12 protein relative to the DNA cleavage selectivity of the corresponding wild type Cas12 protein, and wherein the modified BH region comprises at least one amino acid substitution relative to the corresponding wild type Cas12 protein, i.e. the upper end could be all amino acids are substituted of any Cas12 enzyme protein, and claim 2 further limits claim 1 as variant, which  is a substitution of any amino acid at BH region of Cas12 protein and replaced with ala, arg, asn, asp, cys, glu, gln, gly, his, ile, leu, lys, met, phe, pro, ser, thr, trp, tyr, and val, i.e. any one amino acids of BH region is modified and replaced with any one of the 20 amino acids recited claim 2. Since, BH region is not identified as which amino acids comprises corresponding to any variant of any Cas12 protein derived from any sources having any structural feature (for claims 1-2), and thus any mutations at any positions of any Cas protein would read on claim limitations, and claimed variant of Cas12 protein have no structure, and structure-function correlation is the key aspect of Written Description requirement under 35 USC 112(a). In addition, the claimed variant Cas12 enzymes are a genus of variants of a native or parent Cas12 enzyme, comprising at least one substitution mutations at any amino acid positions corresponding to the positions of any Cas12 enzyme including BH region, which are derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures. As such the claims encompass variants with any number of modifications of any variant Cas12 enzymes, which is enormously broad.
As such the claims encompass variants with any number of modifications in addition to the recited six substitutions including positions 956, 957, 961, 962, 969 and 970 recited in the specification. Furthermore, the genus of polypeptides and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides are adequately described about since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly any variant of Cas12 enzyme/protein derived from any unknown sources having any structural feature that encompasses many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, wherein the variant Cas12 protein has increased DNA cleavage selectivity, whose structures are not fully described in the specification. No information, beyond the characterization of variant of Cas12 enzyme derived from any unknown sources having any structural feature has been provided, which would indicate 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Zhang et al. (CRISPR enzymes and systems. US 9,790,490 B2, issued on 10/17/2017, claim priority of 62/181,739, filed on 06/18/2015).
The Broadest Reasonable Interpretation (BRI) of claim 1-2, which are drawn to any variant of Cas12 protein, comprising: a nuclease (NUC) lobe, a recognition (REC) lobe, and a modified bridge helix (BH) region joining the NUC lobe and the REC lobe, the variant Cas12 protein having increased DNA cleavage selectivity relative to a corresponding wild type Cas12 protein, wherein the modified BH region increases the DNA cleavage selectivity of the variant Cas12 protein relative to the DNA cleavage selectivity of the corresponding wild type Cas12 protein, and wherein the modified BH region comprises at least one amino acid substitution relative to the corresponding wild type Cas12 protein, and claim 2 further limits claim 1 as variant, which  is a substitution of any amino acid at BH region of Cas12 protein and replaced with ala, arg, asn, asp, cys, glu, gln, gly, his, ile, leu, lys, met, phe, pro, ser, thr, trp, tyr, and val, i.e. any one amino acids of BH region is modified and repaced with any one of the 20 amino acids recited claim 2. Since, BH region is not identified as which amino acids comprises corresponding to any variant of any Cas12 protein derived from any sources having any structural feature (for claims 1-2).
Regarding claims 1 and 2, Zhang et al. teach  systems, methods, and compositions for targeting nucleic acids, in particular, the non-naturally occurring or engineered DNA or RNA-targeting systems comprising a novel DNA or RNA-targeting CRISPR effector protein and at 
RESULT 448
US-14-975-085A-1265
; Sequence 1265, Application US/14975085A
; Patent No. 9790490
; GENERAL INFORMATION
;  APPLICANT: ZHANG, FENG
;  APPLICANT:ZETSCHE, BERND
;  APPLICANT:SLAYMAKER, IAN
;  APPLICANT:GOOTENBERG, JONATHAN S.
;  APPLICANT:ABUDAYYEH, OMAR O.
;  TITLE OF INVENTION: NOVEL CRISPR ENZYMES AND SYSTEMS
;  FILE REFERENCE: 47627.05.2123
;  CURRENT APPLICATION NUMBER: US/14/975,085A
;  CURRENT FILING DATE: 2015-12-18
;  PRIOR APPLICATION NUMBER: 62/232,067
;  PRIOR FILING DATE: 2015-09-24

;  PRIOR FILING DATE: 2015-08-16
;  PRIOR APPLICATION NUMBER: 62/201,542
;  PRIOR FILING DATE: 2015-08-05
;  PRIOR APPLICATION NUMBER: 62/193,507
;  PRIOR FILING DATE: 2015-07-16
;  PRIOR APPLICATION NUMBER: 62/181,739
;  PRIOR FILING DATE: 2015-06-18
;  NUMBER OF SEQ ID NOS: 1595
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1265
;  LENGTH: 1238
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-975-085A-1265

  Query Match             32.8%;  Score 2219;  DB 11;  Length 1238;
  Best Local Similarity   37.7%;  
  Matches  512;  Conservative  239;  Mismatches  429;  Indels  178;  Gaps   38;

Qy          1 MSIYQEFVNKYSLSKTLRFELIPQGKTLENIKARGLILDDEKRAKDYKKAKQIIDKYHQF 60
              |: | ||   | : ||:|||| |||:|:|:::      :|  ||: ||  |: ||:||: 
Db          1 MNNYDEFTKLYPIQKTIRFELKPQGRTMEHLETFNFFEEDRDRAEKYKILKEAIDEYHKK 60

Qy         61 FIEEILSSVCISEDLLQNYSDVYFKLKKSDDDNLQKDFKSAKDTIKKQISEYIKDSEKFK 120
              ||:| |::: :  : |:  |: |:| ::  |   :| | | :  ::::|    |  ::||
Db         61 FIDEHLTNMSLDWNSLKQISEKYYKSREEKD---KKVFLSEQKRMRQEIVSEFKKDDRFK 117

Qy        121 NLFNQNLIDAKKGQESDLILWLKQSKDNGIELFKANSDITDIDEALEIIKSFKGWTTYFK 180
              :||:: |        |:|   ||:      |::|  :      : :: :|||  :: || 
Db        118 DLFSKKLF-------SEL---LKE------EIYKKGN-----HQEIDALKSFDKFSGYFI 156

Qy        181 GFHENRKNVYSSNDIPTSIIYRIVDDNLPKFLENKAKYESLKDKAPEAINYEQIKKDLAE 240
              | ||||||:||  |  |:|  |||::| ||||:|  ||:  : | || |    || :   
Db        157 GLHENRKNMYSDGDEITAISNRIVNENFPKFLDNLQKYQEARKKYPEWI----IKAE--- 209

Qy        241 ELTFDIDYKTSEVNQRVFSLDEVFEIANFNNYLNQSGITKFNTIIGGKFVNGENTKRKGI 300
                        | :      :|||| :  ||  ||| || ::|  :|| :|     |  |:
Db        210 ----------SALVAHNIKMDEVFSLEYFNKVLNQEGIQRYNLALGG-YVTKSGEKMMGL 258

Qy        301 NEYINLYSQQINDKTLK-KYKMSVLFKQILSDTESKSFVIDKLEDDSDVVTTMQSFYEQI 359
              |: :||  |  ::|: | :  |: |||||||: || |:: |   :|| :: ::  |: ||
Db        259 NDALNLAHQ--SEKSSKGRIHMTPLFKQILSEKESFSYIPDVFTEDSQLLPSIGGFFAQI 316

Qy        360 AAFKTVEEKSIKETLSLLFDDLKAQKLDLSKIYFKNDKSLTDLSQQVFDDYSVIGTAVLE 419
                 |  :       | |:       : |  :|| :    :  :|  :| ::  :|  : |
Db        317 ENDK--DGNIFDRALELI---SSYAEYDTERIYIR-QADINRVSNVIFGEWGTLGGLMRE 370

Qy        420 YITQQIAPKNLDNPSKKEQELIAKKTEKAKYLSLETIKLA--LEEFNKHRDIDKQCRFEE 477
              |    |   ||:   ||  : :  | | |    || ||     : ||::  | |      
Db        371 YKADSINDINLERTCKKVDKWLDSK-EFALSDVLEAIKRTGNNDAFNEY--ISKM----- 422

Qy        478 ILANFAAIPMIFDEIAQNKDNLAQISIKYQNQGKKDLLQASAEDDVKAIKDLLDQTNNLL 537
                             |: | : |:  :|: ::       :  |: :  || |||     |
Db        423 -------------RTAREKIDAARKEMKFISE-----KISGDEESIHIIKTLLDSVQQFL 464

Qy        538 HKLKIFHISQSEDKANILDKDEHFYLVFEECYFELANIVPLYNKIRNYITQKPYSDEKFK 597
              |   :|   |       :  |  ||  |:| : :|  |||||||:|||:|:   : :| |
Db        465 HFFNLFKARQD------IPLDGAFYAEFDEVHSKLFAIVPLYNKVRNYLTKNNLNTKKIK 518

Qy        598 LNFENSTLANGWDKNKEPDNTAILFIKDDKYYLGVMNKKNNKIFDDKAIKENKGEG---- 653
              |||:| |||||||:||  |  :::|::|  ||||::| |       | ||  :| |    
Db        519 LNFKNPTLANGWDQNKVYDYASLIFLRDGNYYLGIINPKRK-----KNIKFEQGSGNGPF 573

Qy        654 YKKIVYKLLPGANKMLPKVFF-SAKSIKFYNPSEDILRIRNHSTHTKNGSPQKGYEK--- 709
              |:|:||| :|| || ||:||  | |  | | ||::|:               :|||    
Db        574 YRKMVYKQIPGPNKNLPRVFLTSTKGKKEYKPSKEII---------------EGYEADKH 618


                  :|::: | | |||:|:|| || :|  | | || |: |  | ||| :|| |||:: |
Db        619 IRGDKFDLDFCHKLIDFFKESIEKHKDWSKFNFYFSPTESYGDISEFYLDVEKQGYRMHF 678

Qy        767 ENISESYIDSVVNQGKLYLFQIYNKDFSAYSKGRPNLHTLYWKALFDERNLQDVVYKLNG 826
              ||||   ||  | :| |:|||||||||   : |: ::||:|| | |   |||||| ||||
Db        679 ENISAETIDEYVEKGDLFLFQIYNKDFVKAATGKKDMHTIYWNAAFSPENLQDVVVKLNG 738

Qy        827 EAELFYRKQSIPKKITHPAKEAIA NK--NKDNPKKESVFE-------------------- 864
              ||||||| :|  |:| |   | : |:  |   |  : : :                    
Db        739 EAELFYRDKSDIKEIVHREGEILVNRTYNGRTPVPDKIHKKLTDYHNGRTKDLGEAKEYL 798

Qy        865 ---------YDLIKDKRFTEDKFFFHCPITINFKSSGANKFNDEI--NLLLKEKANDVHI 913
                       ||: ||:|:  || :|| |:|:|||::|    |  :    |  |||   ||
Db        799 DKVRYFKAHYDITKDRRYLNDKIYFHVPLTLNFKANGKKNLNKMVIEKFLSDEKA---HI 855

Qy        914 LSIDRGERHLAYYTLVDGKGNIIKQDTFNIIGNDRMKTNYHDKLAAIEKDRDSARKDWKK 973
              : ||||||:| ||:::|  | || | : |:|       :| :||   | :   ||: |  
Db        856 IGIDRGERNLLYYSIIDRSGKIIDQQSLNVIDG----FDYREKLNQREIEMKDARQSWNA 911

Qy        974 INNIKEMKEGYLSQVVHEIAKLVIEYNAIVVFEDLNFGFKRGRFKVEKQVYQKLEKMLIE 1033
              |  ||::||||||: |||| |: |:|||||| |:||:||||||||||||:||| | |||:
Db        912 IGKIKDLKEGYLSKAVHEITKMAIQYNAIVVMEELNYGFKRGRFKVEKQIYQKFENMLID 971

Qy       1034 KLNYLVFKDNEFDKTGGVLRAYQLTAPFETFKKMGKQTGIIYYVPAGFTSKICPVTGFVN 1093
              |:|||||||   :  |||| ||||| | |:| |:||||||::|||| :|||| | |||||
Db        972 KMNYLVFKDAPDESPGGVLNAYQLTNPLESFAKLGKQTGILFYVPAAYTSKIDPTTGFVN 1031

Qy       1094 QLYPKYESVSKS-----QEFFSKFDKICYNL-DKGYFEFSFDYKNFGDKAA--KGKWTIA 1145
                   : : ||:     :||  ||: | |:  | | | |:|||: ||      |  ||  
Db       1032 ----LFNTSSKTNAQERKEFLQKFESISYSAKDGGIFAFAFDYRKFGTSKTDHKNVWTAY 1087

Qy       1146 SFGSRLINFRNSDKNHNWDTREVYPTKELEKLLKDYSIEYGHGECIKAAICGESDKKFFA 1205
              : | |:   :   :|  :|     |:||::: |    |:|  |: |   |   ::     
Db       1088 TNGERMRYIKEKKRNELFD-----PSKEIKEALTSSGIKYDGGQNILPDILRSNNNGLIY 1142

Qy       1206 KLTSVLNTILQMRNSKTGTELDYLISPVADVNGNFFDSRQAPKNMPQDADANGAYHIGLK 1265
               : |     :|||    | | ||:|||: :  | || :    : :| ||||||||:| |:
Db       1143 TMYSSFIAAIQMR-VYDGKE-DYIISPIKNSKGEFFRTDPKRRELPIDADANGAYNIALR 1200

Qy       1266 GLMLLGRI--KNNQEGKKL-NLVIKNEEYFEFVQNRNN 1300
              | : :  |  | : : :|:  | :|::::|||:| | :
Db       1201 GELTMRAIA EKFDPDSEKMAKLELKHKDWFEFMQTRGD 1238


Because the variant CRISPR protein Cas12/Cas12a polypeptide having mutations at positions including K969X (X is any amino acid of known 20 amino acids) and D970X of SEQ ID NO: 1 having DNA cleaving activity of the claimed invention and that a variant Cpf1 CRISPR protein having mutations at positions including K969Q and D970S of SEQ ID NO:  having DNA cleaving activity  of the reference is one and the same, Examiner takes the position that the increased DNA cleaving activity of said variant Cpf1 of Zhang et al. is the inherently a Cas12 CRISPR protein as claimed and inherently having a nuclease lobe (NUC), a recognition lobe (REC), a modified bridge helix (BH) region joining the NUC  lobe and REC lobe and inherently In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).



Therefore, Zhang et al. anticipate claims 1-2 of the instant application as written.

Conclusion
Status of the claims:
Claims 3-4, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656